Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 and 15 directed to inventions non-elected without traverse.  Accordingly, claims 1-10 and 15 were cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 1-10 and 15 have been cancelled;

Reasons for Allowance
Claims 11, 12, 14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Lien et al (US 5,601,860), discloses corandomized fat compositions comprising triglycerides for infant formulas (see Lien abstract), wherein the infant formulas comprise protein (see Lien from column 10, line 51 to column 11, 
As to the rejections of claims 11, 12, 14 and 16-21 under 35 USC §112(b): In light of the “Remarks” filed on October 6th 2021, where evidenced provided by Applicant clarified the term “high oleic acid [oil]” to mean an oil with at least that comprises oleic acid in an amount of at least 80wt% of the total fat. Accordingly, the indefiniteness rejections of claims 11, 12, 14 and 16-21 have been withdrawn.
In light of the above, the rejections of record are untenable and thus, claims 11, 12, 14 and 16-21 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792